ACCEPTED
                                                                                                                        03-14-00516-CR
                                                                                                                               4366947
                                                                                                              THIRD COURT OF APPEALS
                                                                                                                         AUSTIN, TEXAS
                                                                                                                   3/4/2015 12:00:32 PM
                                                                                                                       JEFFREY D. KYLE
                        THIRD COURT OF APPEALS CAUSE NUMBER 03-14-00516-CR                                                       CLERK
                                TRIAL COURT CAUSE NO. D-14-0081-SA


                                                                                          FILED IN
STATE OF TEXAS                                             §      IN THE           3rd COURT OF APPEALS
                                                           §                           AUSTIN, TEXAS
vs.                                                        §         51
                                                                                   3/4/2015 12:00:32 PM
                                                                  391 JUDICIAL DISTRICT
                                                           §                         JEFFREY D. KYLE
MARK ANTHONY SERRANO                                       §      TOM GREEN COUNTY, TEXAS  Clerk


                                              MOTION FOR EXTENSION

TO THE HONORABLE JUDGE OF SAID COURT:

         Now comes Mark Anthony Serrano, Appellant, and files this Motion for Extensio n for submission of the
appellant's brief for the following reasons:

          I.       Appellant has written several letters to my office in the last month requesting that specific issues
be addressed in his appeal.     I am curre ntly correspond ing with Appellant. I request this extension because I have
been unable to finalize Appellant 's brief.
         2.        Appellant's appeal brief was ori gi nall y due on November 30'\ 20 14 and this is the fourth request
for ex te nsion by Appellant.
         3.        Appellant's counsel requests an extension of time to prepare the appellant's brief for this appea l
until March 31 51, 20 15.


         WHEREFORE, PREMISES CONSIDERED, Appellant prays that the Court enter its order extending
the deadline for submission of appellant ' s brief in this appeal.



                                                       Respectfull y submitted ,




                                                       By:___,L.~~~~::L!_~~------
                                                            Randol L. Stout
                                                            State Bar No. 40839 14
                                                            Attorney for Mark A. Serrano

                                                Certificate of Service

       I certify that the forego ing has been del ivered to the Tom Green County, Texas District
Attorney's office by personal de livery o n March 4' 11 , 2015.



                                                       R~
                                                       Attorney fo r    efendant